Appeal from an order of the Albany County Supreme Court Special Term denying defendant’s motion to discover and inspect myelogram X rays of the plaintiff herein taken by his physician. Defendant sought to compel discovery and inspection of these X rays under section 324 of the Civil Practice Act, but the court denied the motion on the ground that such X rays are privileged under section 352 of the Civil Practice Act. Section 352 reads in part: “ A person duly authorized to practice physic or surgery s ⅜ * shall not be allowed to disclose any information which he acquired in attending a patient in a professional capacity, and which was necessary to enable him to act in that capacity”. The facts of this ease bring it within the frame of the statute and the seal of privilege attached thereto. (Hurd v. Republic Steel Corp., 275 App. Div. 725.) Order unanimously affirmed, without costs.
Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.